Citation Nr: 0508956	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  01-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an effective date earlier than May 25, 1995, 
for the grant of service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	John E. Howell, Attorney



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In February 2002, the Board held that 
the veteran was entitled to an earlier effective date for 
service connection for a psychiatric disability from January 
18, 1996, to May 25, 1995, and the RO issued a rating 
decision reflecting that service connection was established 
for schizoaffective disorder, depressed type, rated 50 
percent disabling, from May 25, 1995.

The veteran appealed the Board's February 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and, in a December 2003 judgment the Court vacated 
and remanded the Board's decision for compliance with the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)]. The Court noted that 
the Board:

did not err in its determination that the 
evidence supports a finding that VA 
notified the appellant of the information 
necessary to substantiate his claim and 
which portion of that evidence was to be 
provide by the appellant and which 
portion of that evidence VA would attempt 
to obtain. . . .  There is, however, no 
evidence in the record that VA complied 
with the regulation implementing section 
5103(a), i.e., that VA 'request that the 
claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b) (2003) 
(emphasis added); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that Board erred when it failed 
to address how VA had complied with the 
notice requirements in amended section 
5103(a). 

Pursuant to the Court's Judgment, the Board remanded this 
claim to the RO in June 2004 to fully comply with the notice 
requirements of the VCAA.  The claim has now been returned to 
the Board.


FINDINGS OF FACT

1. By a decision dated in February 1994 the Board denied 
service connection for a psychiatric disorder and a psychosis 
and the veteran was given notice of the decision.   He did 
not appeal this denial to the Court.

2.  There is no subsequent correspondence in the claims file 
regarding a claim for a psychiatric disorder until the RO 
received a letter dated May 25, 1995, in which the veteran 
asserted that he should be receiving compensation for a 
psychiatric disorder.  

3.  By a rating decision dated in February 2002, the RO 
established service connection for schizoaffective disorder, 
depressed type, rated 50 percent disabling, from May 25, 
1995.


CONCLUSIONS OF LAW

1.  The February 1994 Board decision denying service 
connection for a psychiatric disorder is final as to the 
evidence then of record and any claim for service connection 
for a psychiatric disorder filed prior to this date.  38 
U.S.C.A. § 7104 (West  2002); 38 C.F.R. § 20.1100 (2004).

2.  The criteria for an effective date prior to May 25, 1995, 
for the grant of service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), cert. 
denied, 529 U.S. 1004 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the provisions of the VCAA by correspondence and by a 
statement of the case (SOC) both dated in July 2001; and by 
further correspondence in August 2004.  

The Court in a December 2003 decision Vacated and Remanded a 
February 2002 decision by the Board which granted the veteran 
an earlier effective date for service connection to May 25, 
1995.  In making that determination the Court noted that 
there was no evidence in the record that VA, "complied with 
the regulation implementing section 5103(a), i.e., that VA 
'request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  For this 
reason the Court remanded.

The Board remanded this case in June 2004 to allow the RO to 
correct the defective VCAA notice given to the veteran.  A 
new VCAA notice letter dated in August 2004 was sent to the 
veteran.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in July 2001 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claim, the notice was provided by the 
AOJ prior to transfer of the veteran's case to the Board.  
The issue on appeal was re-adjudicated and an SOC was 
provided in July 2001.  In addition, the Board remanded this 
case in June 2004 to allow the RO to correct any previous 
defective VCAA notice given to the veteran, and a new VCAA 
notice letter dated August 2004 was sent to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, all identified and authorized records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.

Background.  The veteran was discharged from active military 
service in August 1975.  He filed a claim for service 
connection for residuals of a head injury in May 1983.  

The Board, in November 1985, denied service connection for 
residuals of a head injury.  In that determination, it was 
noted that the available service medical records were 
incomplete.

In February 1987, additional service records were associated 
with the veteran's claims folder which reflect that he had 
been seen during service in 1974 for recurrent depression and 
that adult situational reaction with mild depressive anxiety 
features was diagnosed.  By a rating dated in April 1987 
service connection was denied.  

A June 1987 VA outpatient treatment record reflects that the 
veteran was seen for symptoms which included crying spells, 
insomnia, and auditory hallucinations.  A diagnosis of mild 
anxiety was shown.

In May 1988 the Board granted service connection for a scalp 
laceration.  However, service connection was denied for all 
other residuals of a head injury.  The RO assigned a 
noncompensable disability rating, effective from May 11, 
1983, to the veteran's scalp laceration scar and noted that 
service connection was not established for residuals of a 
head injury to include chronic headaches and a nervous 
condition.  

Records from V. Cavin, M.A., a psychotherapist, include an 
August 1988 treatment summary that shows diagnostic 
impressions of adjustment disorder with atypical features and 
rule out post-traumatic stress disorder (PTSD).  A February 
1989 VA psychiatric examination for disability evaluation 
purposes resulted in a diagnosis of dysthymic disorder.  

In a March 1989 rating decision the RO denied service 
connection for dysthymic disorder and PTSD.

In July 1990, the Board remanded the issue of entitlement to 
service connection for a neuropsychiatric disorder, to 
include PTSD, for additional development.  VA examination in 
August 1990 resulted in a diagnosis of dysthymic disorder.  
Other diagnoses reported by K. Kerr, Ph.D., in 1990 included 
malingering; factitious disorder; major depressive episode; 
bipolar disorder, depressed; psychological factors affecting 
physical condition; and substance abuse.  In April 1991, Dr. 
Kerr noted that she had received service medical records 
which reflected that the veteran was diagnosed with "a mild 
post traumatic headache disorder" and explained that it was 
"less likely" that his present difficulties were a result 
of these injuries.

The Board remanded the case in February 1992 and again in May 
1993 requesting that the veteran be accorded a period of 
hospitalization for observation and evaluation to determine 
the nature of his current psychiatric pathology.

In November and December 1993 statements the veteran, in 
essence, refused to undergo a period of hospitalization for 
observation and evaluation requested by the Board.  He stated 
that he was "afraid to take the test" and had "a deathful 
fear of all hospitals, especially the VAMC Jackson." 

The Board denied the veteran's appeal for service connection 
for a neuropsychiatric disorder in February 1994.  The Board 
found that the veteran did not manifest a chronic psychiatric 
disability in service or a psychosis until many years 
following his separation from service, and that any current 
psychiatric symptoms were not shown to be related to service.  
The veteran was notified that the decision was appealable to 
the Court within 120 days.  He did not appeal this decision 
to the Court and it became a final decision.

In a May 25, 1995 letter received by VA, the veteran stated 
that he should be receiving compensation for a psychosis.  In 
a response dated in June 1995, VA noted that the Board in a 
February 1994 decision denied his claim for service 
connection for a neuropsychiatric disorder and that inasmuch 
as he did not file an appeal with the Court within 120 days 
from the date of that decision, the decision was final.  The 
veteran was advised that if he would like to re-open his 
claim, he should send VA evidence that his nervous condition 
was caused or made worse by his military service.

By letters received on December 12, 1995 and January 18, 
1996, the veteran requested that his claim be reopened for a 
psychosis.  He reported that he was being treated for this 
condition at the local VA hospital and that this was the same 
condition for which he was treated while in the military 
service.

In a March 1996 progress note, a private physician offered an 
opinion that the veteran suffered from a "major 
maladjustment factor with onset while in military."  By an 
October 1997 decision, the Board held that this medical 
opinion constituted new and material evidence sufficient to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.  The Board remanded the claim for 
additional development.  

A July 1998 VA examination resulted in a diagnosis of 
schizoaffective disorder, depressed type.  The VA examiner 
stated that it appeared that the veteran had had a very 
serious psychotic breakdown during his military service.

In June 2000, F. Covington, M.D., diagnosed psychosis, not 
otherwise specified and rule out schizoaffective disorder.  
Dr. Covington offered his opinion that the veteran's current 
psychiatric pathology was directly related to his military 
service.

By a September 2000 decision, the Board held that the 
opinions and findings provided by a VA examiner in July 1998 
and private physicians in March 1996 and June 2000 weighed in 
favor of a finding that a psychiatric disorder was incurred 
during the veteran's period of active service. 

In a January 2001 rating action, the RO established service 
connection for schizoaffective disorder, depressed type, 
effective from January 18, 1996.  This was the date the RO 
indicated the veteran's claim had been received.  The 
psychiatric disorder was evaluated as 50 percent disabling as 
of this date.
  
In April 2001 the veteran filed a notice of disagreement with 
the effective date assigned.  He claimed that the effective 
date should have been to the date of his original claim in 
May 1983.

By a February 2002 decision, the Board granted an earlier 
effective date for the veteran's psychiatric disorder, to May 
25, 1995.  In making this determination, the Board noted that 
the grant of service connection was based on a reopened claim 
and evidence added to the record in support of this reopened 
claim.  The appropriate effective date for such a claim is 
the date of receipt of claim or the date entitlement arose, 
whichever is later. In this case, the RO determined that a 
letter received on January 18, 1996, in which the veteran 
requested that his claim be reopened for a psychosis, 
constituted the date of receipt of the reopened claim.  
However, the Board determined that a May 25, 1995, letter in 
which the veteran stated that he should be receiving 
compensation for a psychosis constituted a claim for service 
connection for a psychiatric disorder.  Accordingly, the 
Board assigned an earlier effective date for the grant of 
service connection to May 25, 1995.  

By a rating decision dated in February 2002, the RO 
established service connection for schizoaffective disorder, 
depressed type, rated 50 percent disabling, from May 25, 
1995.

In June 2004, the Board remanded this case to the RO to 
comply with the December 2003 Court order.  In August 2004, 
the RO issued a VCAA letter to the veteran and his attorney.  
A response was received from the veteran's attorney in 
September 2004.  The attorney requested that documents 
already of record, including his extensive presentations to 
the Court, be reviewed and considered.  The RO thereafter 
reviewed the case, issued a supplemental statement of the 
case in November 204, and returned the case to the Board in 
February 2005.

Law and Regulations.  When a claim is disallowed by the 
Board, it may not thereafter be reopened and allowed, and no 
claim based upon the same factual basis shall be considered.  
38 U.S.C.A. § 7104.  When a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1105.

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(q)(1)(ii) and 
(r), the effective date of a reopened claim for service 
connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.

Any communication or action indicating an intent to apply for 
one or more benefits administered by VA, from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim. 38 C.F.R. § 
3.155(a).  The informal claim must identify the benefit 
sought.

Analysis.  The veteran maintains that he should be awarded 
benefits effective to May 1983, when he filed a previous 
claim.  He maintains that this is the appropriate date since 
he has continuously prosecuted his claim.

The Board denied service connection for a psychiatric 
disorder on the merits in February 1994.  The veteran was 
notified of the decision later that month.  This decision was 
rendered following receipt of all of the veteran's service 
medical records and after substantial development of the 
record, including psychiatric examinations.  The veteran did 
not initiate an appeal of that decision to the Court and it 
became final in accordance with 38 U.S.C.A. § 7104 and 38 
C.F.R. § 20.1100.  Thus, even if the veteran's 1983 claim had 
been pending at the time of the February 1994 Board decision, 
it was finally denied, on the merits, by the Board in 
February 1994.  An effective date prior to this date is not 
permissible in the absence of clear and unmistakable error 
(CUE), which has not been alleged.    See 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 20.1400.  See also 38 U.S.C.A. § 5110(a) 
("the effective date of an award based on . . . a claim 
reopened after final adjudication . . . shall not be earlier 
than the date of receipt of application therefore."); 
Livesay v. Principi, 15 Vet. App. 165, 170 (2001) ("the 
effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date the entitlement 
arose, whichever is later.").

The appellant has not specifically alleged CUE in the 
February 2004 Board decision.  See Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  Therefore, the Board's February 1994 decision 
is final as to the evidence then of record and as to any 
claim for service connection for a psychiatric disorder filed 
prior to this date.  38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400(q)(1)(ii) and (r).  The date that the veteran filed an 
application for compensation benefits prior to this decision 
cannot serve as the effective date of his recent award of 
service connection for a psychiatric disorder.  See Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997) (holding that for 
effective date purposes, "the application . . . must be an 
application on the basis of which the increased rating was 
awarded"); Washington v. Gober, 10 Vet. App. 391, 393 (1997) 
("The fact that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  Although the 
veteran may have suffered from a psychiatric disorder since 
the time of his military service, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of any claim which was previously and finally 
denied.  Lalonde v. West, 12 Vet. App. 377 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.")

The Court, in its decision in this case issued in December 
2003, held that the appellant's argument that a prior Board 
decision was vitiated by a "series of egregious errors" was 
merely an allegation that VA breached its duty to assist in 
the development of the claim and that it was now clear that 
"grave procedural error" is no longer a viable option for 
overcoming the finality of a prior decision.  The Court also 
held that the argument that the appellant's 1983 claim was 
still pending based on VA's failure to "fully and 
sympathetically develop" his claim was misplaced inasmuch as 
the final Board decision in February 1994 denied, on the 
merits, service connection for a neuropsychiatric disorder.  
The Court held that the appellant had not raised any 
persuasive argument as to a pending non-CUE claim.

Following the February 1994 denial of service connection for 
a psychiatric disorder, the veteran wrote a letter which was 
received by VA on May 25, 1995, in which he stated that he 
should be receiving compensation for a psychiatric disorder.  
The claim was subsequently reopened and on appeal, the Board 
adjudicated the issue of service connection for a psychiatric 
disorder on a de novo basis.  The Board held that the veteran 
was entitled to service connection for a psychiatric disorder 
based on evidence added to the record in 1996 and thereafter.

Therefore, the grant of service connection for a psychiatric 
disorder was based on a reopened claim and evidence added to 
the record in support of this reopened claim.  According to 
the law and regulations cited above, the appropriate 
effective date for such a claim is the date of receipt of 
claim or the date entitlement arose, whichever is later.  
There is absolutely no correspondence which could be 
construed as a claim from the time of the February 1994 Board 
decision until he submitted a letter received on May 25, 
1995, which has been accepted as a claim for service 
connection for a psychiatric disorder.

In summation, the Board's decision in February 1994 
constituted a final denial of any claim for service 
connection for a psychiatric disorder that was pending at 
that time and the claims folder reveals no correspondence 
after the February 1994 decision indicating intent to file a 
new claim or to reopen a claim for a psychiatric disorder 
until the veteran submitted the letter received on May 25, 
1995.  Accordingly, the Board finds that there is no legal 
basis for an effective date for the grant of service 
connection for a psychiatric disorder prior to May 25, 1995.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an effective date prior to May 25, 1995, for a 
grant of service connection for a psychiatric disorder is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


